Name: 2005/216/EC: Commission Decision of 9 March 2005 amending Decision 2003/828/EC as regards exemptions from the exit ban for domestic movements of animals (notified under document number C(2005) 544) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  health;  organisation of transport;  means of agricultural production;  European Union law
 Date Published: 2005-03-16

 16.3.2005 EN Official Journal of the European Union L 69/39 COMMISSION DECISION of 9 March 2005 amending Decision 2003/828/EC as regards exemptions from the exit ban for domestic movements of animals (notified under document number C(2005) 544) (Text with EEA relevance) (2005/216/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Articles 9(1)(c) and Article 12 thereof, Whereas: (1) Commission Decision 2003/828/EC of 25 November 2003 on protection and surveillance zones in relation to bluetongue (2) was adopted in the light of the bluetongue situation prevailing in the regions of the Community affected by outbreaks of that disease. That Decision demarcates protection and surveillance zones (the restricted zones) corresponding to specific epidemiological situations and lays down the conditions for providing for exemptions from the exit ban provided for in Directive 2000/75/EC for certain movements of animals, their sperm, ova and embryos from and through those zones. (2) Winter conditions in parts of the regions of the Community affected by bluetongue have resulted in a cessation of the vectors activity and as a consequence of the circulation of the bluetongue virus. (3) Accordingly, it is appropriate to establish rules providing for exemptions from the exit ban for animals in the concerned parts of the restricted zones during periods where there is a proven absence of viral circulation or of vectors. (4) When since the cessation of the vectors activity a period has elapsed which is longer than the seroconversion period, seronegative animals can be moved with an acceptable level of risk from the restricted zones as they cannot be or become infected. Animals which are seropositive but virologically negative (PCR negative) may also be moved as they are not and cannot become viremic. (5) Animals born after the cessation of the vectors activity cannot be infected and as a consequence can be moved with no risk from the restricted zone in the absence of the vectors activity. (6) As the traceability of the movements of those animals must be subject to strict controls, those movements should be limited to domestic movements to holdings registered by the competent authority of the holding of destination. (7) In addition, any such movements must cease when the vectors activity re-starts in an epidemiological relevant area of the restricted zones concerned. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2003/828/EC is amended as follows: (a) paragraph 1 is replaced by the following: 1. Without prejudice to paragraph 3a, domestic dispatches of animals, their sperm, ova and embryos, from a restricted zone set out in Annex I shall be exempted from the exit ban provided that the animals, their sperm, ova and embryos comply with the conditions set out in Annex II or, in the case of Spain, France, Italy and Portugal, that they comply with paragraph 2 or in the case of Greece that they comply with paragraph 3.; (b) the following paragraph 3a is inserted after paragraph 3: 3a. Where in an epidemiological relevant area of the restricted zones set out in Annex I more than 40 days have elapsed from the date when the vector ceased to be active, the competent authority may grant exemptions from the exit ban for domestic dispatches of the following: (a) animals which are destined for holdings registered for this purpose by the competent authority of the holding of destination and which may only be moved from such holdings to a slaughterhouse; (b) animals which are serologically (ELISA or AGID) negative or serologically positive but virologically (PCR) negative; or (c) animals born after the date of cessation of the vectors activity. The competent authority shall only grant the exemptions provided for in this paragraph during the period of cessation of the vectors activity. Where on the base of the epidemiosurveillance programme as provided for in Article 9(1)(b) of Directive 2000/75/EC, it is detected that the vectors activity in the restricted zone concerned has re-started, the competent authority shall ensure that such exemptions no longer apply. Article 2 This Decision shall apply from 19 March 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 311, 27.11.2003, p. 41. Decision as last amended by Decision 2005/138/EC (OJ L 47, 18.2.2005, p. 38).